UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                               No. 99-20250




                 TOUR 18 LTD, doing business as Tour 18;
               TOUR 18 INC; ARNOLD, WHITE & DURKEE, P.C.,

                                Plaintiffs-Appellants-Cross-Appellees,


                                  VERSUS


                           ZURICH INSURANCE CO.,


                                   Defendant-Appellee-Cross-Appellant.



              Appeal from the United States District Court
                   For the Southern District of Texas
                              (H-97-CV-803)

                               July 17, 2000

Before DAVIS, JONES and STEWART, Circuit Judges.

PER CURIAM:*

      After    reviewing    pertinent   portions   of   the   record   and

considering the briefs and argument of counsel, we conclude that

the district court committed no reversible error.        The judgment of

the district court is therefore affirmed.

      AFFIRMED.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.